Citation Nr: 1613232	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

The Veteran represented by:     Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1946 to June 1947. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

In January 2013, September 2013, November 2013, May 2014, and April 2015, the Board remanded the case to the RO for additional development. As discussed below, the Board finds that there has now been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the Veteran's appeal was in remand status, his claim for entitlement to service connection for residuals of a cold weather injury to the bilateral lower extremities was granted in a June 2013 rating decision.  In addition, his claim for entitlement to service connection for tinnitus was granted in a September 2013 rating decision.  These actions constitute a full grant of the benefit sought on appeal with respect to these two issues, and they are no longer before the Board.

Following the issuance of the supplemental statement of the case in November 2105, the Veteran submitted additional evidence in support of his claims and his service representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran's bilateral hearing loss has been attributed to a cause other than noise exposure.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in July 2011.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records statements from the Veteran and his granddaughter, and afforded the Veteran VA examinations in May 2013, September 2013, December 2013, July 2014, and June 2015.  

As discussed in detail below, the report of the June 2015 VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions supported by rationale to allow the Board to make a fully informed evaluation of the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 





Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Bilateral sensorineural hearing loss, as an organic disease of the nervous system, is listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for bilateral hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 
If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

In October 2010, the Veteran's hearing was evaluated at VAMC. The evaluator interpreted the pure tone audiometry revealed normal hearing through 500 Hz. sloping to severe sensorineural hearing 1oss for the right ear and normal hearing through 500 Hz sloping to profound sensorineural hearing loss for the left ear.  Word recognition scores were 76% for the right ear and 76% for the left ear when tested at 85 dB.

In March 2011, the Veteran's granddaughter in a statement to VA reported that he told her he was trained as a guard, typically using a rifle but also trained on a howitzer.  

In July 2011, VA learned that the Veteran's service treatment records are fire related.  Stated another way, there are no service records available for review because they were destroyed in the National Personnel Records Center's (NPRC) 1973 fire at their St. Louis, Missouri facility.

That same month, the Veteran stated he fired guns for a lengthy amount of time at the rifle range.

In October 2011, the Veteran also reported to exposure to howitzers at Fort Knox, Kentucky for several weeks and has had constant ringing in his ears since that time.  

In December 2012, the Veteran stated that he was not issued hearing protection while in service. 

The Veteran received his first VA examination in May 2013.  Audiometric testing revealed puretone air conduction thresholds, in decibels, were





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
70
80
80
		LEFT
30
45
80
90
90

Speech discrimination was 28 percent in the right ear and 32 percent in the left ear.  The Veteran reported difficulty understanding speech in all listening environments.  The examiner noted the Veteran's length of service as a guard.  She also noted the Veteran's report of exposure to weapons during training and at the rifle range.  He reported the Veteran worked in commercial construction for 35 years and hunted as a recreational activity.  The Veteran had vertigo in the past but not within the year prior to the VA examination.  There was no head trauma, ototoxic medication, ear infections or surgery, or a family history of hearing loss.  

The May 2013 VA examiner diagnosed sensorineural hearing loss.  She concluded that the Veteran's hearing loss was at least as likely as not caused by or a result of military service.  The VA examiner stated that the exact etiology of the hearing loss could not be determined, but the hearing loss configuration and acoustic reflex pattern was not consistent with exposure to noise.  

A second VA examination occurred in September 2013.  Puretone air conduction thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
85
80
		LEFT
35
45
85
90
90

Speech discrimination was 26 percent in the right ear and 28 percent in the left ear.  The Veteran reported he did not recall hearing loss prior to service.  His hearing loss had a detrimental effect on all forms of communication which require hearing.

The September 2013 VA examiner diagnosed right ear sensorineural hearing loss in the frequency range of 500-4000 Hz and left ear sensorineural hearing loss in both the frequency range of 500-4000 Hz and the frequency range of 6000 Hz or higher.  The examiner quoted the first (May 2013) VA examiner stating that the Veteran's hearing loss configuration and acoustic reflex pattern were not consistent with noise exposure.  The examiner then stated it was reasonable to assume that the after service occupational noise exposure and recreational noise exposure were more likely the major contributor to hearing loss that is present in addition to any age related factors.

The Veteran was provided a third VA examination in December 2013.  Puretone air conduction thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
95
80
85
		LEFT
40
80
90
95


Speech discrimination was 28 percent in the right ear and 20 percent in the left ear.  The Veteran reported that the majority of his hearing loss was caused by exposure to gunfire during basic training.  He reported he had trouble understanding conversation in difficult listening environments (backgrounds of noise).  

The examiner then noted the Veteran was a security guard in service and likely exposed to some degree of high risk noise in service.  The December 2013 VA examiner also stated that the Veteran had a significant history of post-military noise exposure, i.e., construction and farming for over thirty years.  The examiner also concluded the Veteran's current audiologic configuration is not consistent with hearing loss caused by acoustic trauma.  In addition to post military noise exposure, it is also likely that aging effects are playing a role in the veteran's current audiologic configuration.  Therefore, it is less likely as not that hearing loss was caused by acoustic trauma during military service. 

In July 2014, the Veteran was provided his fourth VA examination.  Puretone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
85
95
100
		LEFT
60
60
90
105+
105+

Speech discrimination was 38 percent in the right ear and 28 percent in the left ear.  The examiner noted the Veteran had very limited communication ability by hearing even with hearing aids.

Once again, the examiner stated that the Veteran's majority of hearing loss exposure occurred during basic training to gunfire but there is no evidence in the service records that supports the statement.  The examiner then noted the Veteran was a security guard and was likely exposed to some degree of high risk noise in service.  The July 2014 VA examiner again also refers to a significant history of post-military noise exposure, i.e., construction and farming for over thirty years, without again providing further details, including the nature and extent of the exposure in construction, farming, and hunting
The examiner, as had been stated in earlier examinations without explanation, stated that the Veteran's current audiological configuration is not consistent with hearing loss caused by acoustic trauma and aging effects in addition to post-military noise exposure are playing a role in the Veteran's hearing loss.  The only new discussion by the examiner consisted of citation to the Institute of Medicine that there is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  Hearing loss should occur at the time of the exposure.  If hearing is normal on discharge and there is no permanent significant threshold shift greater than normal progression in the test re-test variability during military service, then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure.  

In June 2015, the Veteran was provided his fifth VA examination.  Puretone air conduction thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
65
75
80
		LEFT
35
45
75
95
95

Speech discrimination was 44 percent in the right ear and 24 percent in the left ear.  The Veteran reported difficulty understanding speech in all listening environments.  In her initial report the VA examiner noted the Veteran served as a guard but entrance and separation hearing evaluations were not located in the service medical record.  The examiner then quoted the Institute of Medicine:

"[W]ithout measurement of pure tone thresholds prior to and following a given exposure to noise, it is impossible to document the effects of that exposure on hearing or to know what portion of the hearing loss in an older individual is due to earlier noise exposure.  The evidence is sufficient to conclude that, in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service." 

In an addendum dated in October 2015, the VA examiner disputed that prior VA examinations had not discussed the Veteran's military and civilian noise exposure noting his exposure during basic training and on the rifle range as well as a detailed interview of the Veteran's post-service noise exposure pointing to prior reports in commercial construction and hunting as well as a past medical history of vertigo.  The examiner stated without measurement of pure tone thresholds prior to and following a given exposure to noise, it is impossible to document the effects of that exposure on hearing or to know what portion of the hearing loss in an older individual is due to earlier noise exposure.  Without systematic documentation of the hearing status of any military personnel such as the Veteran, it is not possible to determine whether service members have hearing loss at the time they entered or left military service or when during military service hearing loss might have developed.  Thus examiners must rely on evidence that is provided.  The VA examiner understood that the Veteran is competent to report hazardous noise exposure.  The VA examiner, however, must also rely on objective information such as audiometric configuration as evidence.  

The examiner stated it was her opinion that the current hearing loss configuration is not consistent with exposure to noise, military or civilian.  Hearing loss that results from exposure to hazardous noise is typically characterized by a gradual increase in thresholds as frequency increases.  Typically, the hearing loss abruptly reaches a maximum between 3000 and 6000 Hertz followed by a return toward normal hearing at still higher frequencies.  This particular pattern of hearing loss is referred to as the "noise-notch", which is not evident with the Veteran's current hearing loss.  The examiner therefore concluded that the exact etiology of the Veteran's hearing loss cannot be determined. 

In December 2015, the Veteran and his granddaughter submitted statements that he hunted with a bow, knowing well the damage rifles do to the ears.  His construction job involved tying wires around rebar.  As a result, it was not a noisy profession.  His granddaughter recalls him telling her about the damage rifle hunting may do to hearing when she would accompany her uncle, who did hunt with rifles.  She also recalls that ever since she was a young child that her grandfather had difficulty with hearing.

Analysis

Initially, the Veteran's service records cannot be associated with the file as they are fire related.  Where "service . . . records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is an expanded duty to assist the Veteran in obtaining evidence from alternate or collateral sources.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  Where an entrance examination is lost or missing, the presumption of soundness attaches. See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds the Veteran's lay statements reflecting in-service noise exposure from howitzers to be both competent and credible.  

After a review of the evidence, however, the Board finds that the Veteran did not have bilateral ear hearing loss in service, or chronic symptoms of hearing loss in service.  There are no service treatment records to show he was treated or diagnosed with hearing loss during service.  Although the Veteran claimed hearing loss at separation, that was his lay opinion that he had a hearing loss.  As discussed above, the Veteran's lay opinion that he had hearing loss by the time he left service or its cause is not competent evidence that the Board can consider.  Therefore, on the basis of the available evidence, in the absence of any clinical finding or diagnosis, a bilateral hearing loss is not affirmatively shown to have had onset during service. 38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for a right ear hearing loss if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, sensorineural hearing loss is a chronic disease listed in 38 C.F.R. § 3.309.  Therefore, if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In this instance, there are no in- service treatment records of the Veteran for hearing loss. Moreover, the evidence does not establish continuity of hearing loss since service. Instead, the evidence establishes an onset of symptoms and disability well after service. The available evidence demonstrates the first time he sought treatment was October 2010 when he sought treatment with VA.  Instead, the evidence establishes an onset of symptoms and disability well after service.

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Board finds that the lapse of time from separation in July 1964 to the first notation of complaints or treatment of hearing loss in August 1993 more probative than the Veteran statements and weighs against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of an injury or a hearing loss by audiological test in or shortly after separation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in- service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service has caused him problems of hearing in or since separation to the present. The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for approximately 50 years following separation. Furthermore, as noted, the VA examiner in December 2014 determined that the picture of the Veteran's hearing loss pattern or configuration is likely a combination of many factors to include age, but noise exposure is not likely consistent with noise induced hearing loss that occurred while he was in service or at any time in the Veteran's life.

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of his hearing loss, the Board places more probative value on the documented medical evidence that establishes that the onset of symptomatology occurred long after service. The Board has therefore assigned little weight to the Veteran's assertions of onset in service and continuity of symptoms since service.

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service. Hearing loss is first noted in 2010 and well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

The Board does not dispute that the Veteran was exposed to acoustic trauma in service.  The question is whether there is competent and credible medical evidence linking the Veteran's hearing loss to service, including that trauma.  The Board finds the only competent and credible medical evidence before the Board that relates directly to a connection to between the current disorder and service are the opinions of the VA examiners who have evaluated the Veteran's hearing.  All are qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  

 With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board also recognizes that it remanded the Veteran's claims numerous times because the prior VA opinions were inadequate.  The Board remanded because they appeared to rely solely on the lack of hearing loss documented in service treatment records when that was impossible because of the 1973 fire destroying the Veteran's records.  The reports also appeared to not take into account the Veteran's statements regarding the onset and course of his hearing loss.  In addition, the examiners only noted a very basic or general history of post-military noise exposure, i.e., construction and farming for over thirty years.  Since the service treatment records are not available, the Board requested a detailed interview with the Veteran regarding the frequency and circumstances of the Veteran's military and civilian noise exposure, because details such as how often, how long was each exposure, and what he exactly did in either service or afterwards would provide an alternative method of obtaining the facts to form the basis of whether the Veteran's hearing loss is related to service.  Finally, the prior examinations did not explain how the Veteran's hearing loss configuration and acoustic reflex pattern were not consistent with noise exposure and conflicted with additional opinions that after service noise exposure was a likely major factor in the Veteran's hearing loss.  

Therefore, these opinions are not as probative to the Veteran's claim as the opinions discussed below.  The Board does note that these opinions appear to rely upon some of the same facts and propositions that is also relied upon by the June 2015 VA examiner.  Thus, the opinions of the prior VA examiners do have slight probative value to the extent they are consistent with the June 2015 VA medical opinions. Board requested that the VA examiner provide an opinion as to the etiology of the Veteran's current bilateral hearing loss which addressed the competent and credible lay evidence of in-service noise exposure and symptoms since service discharge.  

In contrast, the June 2015 VA opinion is adequate.  It is based upon consideration of the Veteran's prior medical history and examinations, and also describes the current disability, and explains the rationale for the conclusion reached in sufficient detail so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As such, the Board finds no harm to the Veteran that the report did not provide details regarding the Veteran's noise exposure in hunting and construction.  Indeed, the Veteran himself states he only went bow hunting and his construction job did not involve any significant noise exposure, thus providing evidence that his post-service noise exposure is not a factor in his current hearing loss.  

The VA examiner, however, explained that the Veteran's noise loss pattern is inconsistent with noise exposure, regardless if that exposure is military or civilian and that the etiology of the Veteran's hearing loss, while unknown, is, at the very least, not due to any kind of noise exposure.  The pattern of puretone thresholds is the only objective evidence available by which she could form an opinion.  She further explained that to form such an opinion, medical knowledge requires a hearing evaluation before the noise exposure and after the noise exposure to determine if it caused hearing loss because the effect should appear immediately after the noise exposure if it caused hearing loss damage.  

In this regard, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  

The Board interprets the June 2015 examiner's report as stating that because the fire destroyed the service treatment records, there is no procurable and assembled data that might reasonably illuminate the medical analysis.  Based upon the available evidence, it cannot be determined from current medical knowledge whether the Veteran's hearing loss is related to service.  Without saying so otherwise, the examiner could not confirm the etiology of the Veteran's disability without resorting to speculation.  Therefore, pursuant to Jones, the Board finds the limits of medical knowledge have been reached and the opinion does not have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  
The Board finds the unfavorable medical opinion of the June 2015 VA examiner is well reasoned, detailed, provides a rationale that is consistent with all available evidence of record, and included reviews of the claims file and the Veteran's symptoms. The examiner acknowledged the Veteran's evidence of noise exposure in service and does not dispute the type and extent of noise exposure by the Veteran. The examiner also did not base the opinion solely upon the absence of hearing loss in service.  The examiner explained why such evidence is needed to apply medical knowledge to determine if any veteran's hearing loss is attributable to service.  Based on medicine's current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Instead, the pattern or configuration of the Veteran's current hearing loss is likely a combination of many factors but not noise exposure.  

As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Being based on a complete review of the record, these opinions also take into account the Veteran's own assertions alone, but also based upon her medical knowledge; the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the June 2015 VA examiner as persuasive evidence against the claim for service connection for bilateral hearing loss.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinions, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current ear hearing loss or the relationship to service, which opposes, rather than supports, the claim.

Accordingly, the weight of the medical evidence is against an association or link between the bilateral hearing loss and service. The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


